DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse (no arguments), of Compound 5 (specification page 5) as the species elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Objections
Claims 6 and 15 are objected to because of the following informalities: the claims do not terminate with a period.  Claims must begin with a capital letter and end with a period.  MPEP 608.01(m).
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The variables JR. and R’ are unclear because they are undefined.  
Clarification is in order.  

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the CDK…” in the claim.  
The examiner respectfully suggests, in order to avoid a possible ambiguity, that a consistent use of terminology be maintained throughout the claim set.  The independent claim, the claim from which claim 9 immediately depends, teaches “…a cyclin-dependent kinase…”.  That being the case, the examiner respectfully suggests that dependent claim 9 should also properly refer to the instant kinase as: the cyclin-dependent kinase.  (Note, for example, the language of related claim 7.)  

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the limitation “…the cyclin-dependent kinase…” in the claim.  Claim 10, the claim from which claim 16 immediately depends, is silent with respect to kinases.  

Claims 2-8, 11-15, 17, 18 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The claims all depend from claims which are indefinite.  These dependent claims do not completely resolve the indefiniteness of the claims upon which they depend.  Thus, these claims are indefinite as well.  

Markush Search
All claims have been examined with respect to formal matters.  
The elected species has been searched and is deemed free of the prior art.  
The search was therefore expanded as called for under Markush examination practice, a compound-by-compound search, to include a single additional species.  That species is defined when, using instant formula (I): X=Y=H; Z=chloro; R1=aryl monosubstituted with J where J=F; and R2=NR3R4 where R3 and R4 together with the nitrogen atom to which they are bonded form a 6-membered heterocyclyl ring comprising an additional hetero atom which is NR5 where R5=H.  
All claimed but as yet unexamined subject matter which does not read on the above species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 19, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bioorganic & Medicinal Chemistry Letters (2013), 23, pp. 4374-4380, prior art of record.
The reference explicitly teaches inventor’s compound as a highly selective CK1δ/ε inhibitor with potent antiproliferative activity (page 4377, Table 4, compound SR-2890; page 4379, column 2, first full paragraph).  That is, the reference explicitly teaches inventor’s compound as useful in a method for the treatment of cancer.  

Allowable Subject Matter
The elected species having been deemed free of the prior art, any claim or portion of a claim drawn exclusively to this species constitutes allowable subject matter.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        6/13/2022